LOURIE, Circuit Judge.

ORDER

Paul J. Fugitt moves to dismiss the Secretary of Veterans Affairs’ appeal. The Secretary opposes.* Fugitt replies. The court considers whether the Court of Appeals for Veterans Claims’ decision in Fugitt v. Principi, 02-1527 (Nov. 14, 2003), should be vacated and the case remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).
Upon consideration thereof,
*814IT IS ORDERED THAT:
(1) Fugitt’s motion to dismiss is denied.
(2) The Court of Appeals for Veterans Claims’ decision is vacated and the case is remanded.

 The Secretary filed his opposition within the time permitted by the court’s rules and thus his motion for an extension of time is moot.